DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-11 rejected under 35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Patent Application Publication 2014/0015591, hereinafter referred to as Chen) in view of Kaneko (U.S. Patent Application Publication 2010/0155720, hereinafter referred to as Kaneko).
	As to claim 1, Chen teaches 1. A nitride semiconductor device comprising: a first transistor which is constituted of a normally-off transistor and functions as a main transistor; and a second transistor which is constituted of a normally-on transistor and arranged to limit a gate current of the first transistor; and a gate electrode and a source electrode of the second transistor are electrically connected to a gate electrode of the first transistor. [Fig.2 ~5]
	Chen may not teach wherein the first transistor includes a first electron transit layer which is constituted of a nitride semiconductor and a first electron supply layer which is formed on the first electron transit layer and constituted of a nitride semiconductor, the second transistor includes a second electron transit layer which is 
Kaneko teaches this limitation [¶0003]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chen and Kaneko to “use electron transit layer and electron supply layer" in Chen according to Kaneko, for the further advantage of “utilizing known device structure”. […The HEMT, a type of FET, has been known and used extensively which comprises an electron transit layer overlying a substrate via a buffer, and an electron supply or barrier layer on the electron transit layer.  The electron transit layer is of undoped semiconducting nitride such as gallium nitride (GaN) grown on a silicon or sapphire substrate.  The electron supply layer is of either n-doped or undoped semiconductor nitride such as aluminum gallium nitride (AlGaN) deposited on the electron transit layer.  A source, a drain and a gate (Schottky) electrode are all disposed on the electron supply layer…¶0003]
As to claim 2, Chen and Kaneko teaches 2. The nitride semiconductor device according to Claim 1, wherein the first transistor and the second transistor are formed on the same substrate. [Chen Fig.5]
As to claim 3, Chen and Kaneko teaches 3. The nitride semiconductor device according to Claim 2, wherein the first electron transit layer leads to the second electron transit layer on the substrate. [Chen Fig.5]
As to claim 4, Chen and Kaneko teaches 4. The nitride semiconductor device according to Claim 3, wherein a first nitride semiconductor layer which constitutes the first electron transit layer and the second electron transit layer is formed on the 
As to claim 5, Chen and Kaneko teaches 5. The nitride semiconductor device according to Claim 1, wherein the first transistor has a nitride semiconductor gate layer which is disposed on the first electron supply layer and also contains an acceptor type impurity, and a gate electrode of the first transistor is formed on the nitride semiconductor gate layer. [Chen 104 Fig.5]
As to claim 6, Chen and Kaneko teaches 6. The nitride semiconductor device according to Claim 1, wherein the second transistor has a gate insulating film which is formed on the second electron supply layer and a gate electrode of the second transistor is formed on the gate insulating film. [Chen 318 Fig.5]
As to claim 7, Chen and Kaneko teaches 7. The nitride semiconductor device according to Claim 6, wherein the gate insulating film has a recessed portion on a front surface thereof on the side opposite the second electron supply layer, and the gate electrode of the second transistor has a portion which is embedded into the recessed portion and a field plate portion which is formed on the front surface of the gate insulating film at a peripheral edge of the recessed portion. [Chen 318 and 318’ Fig.5]
As to claim 8, Chen and Kaneko teaches 8. The nitride semiconductor device according to Claim 1, wherein the gate electrode of the second transistor has the same material as a source wiring and a drain wiring of the second transistor. [Chen 504 Fig.5]
As to claim 9, Chen and Kaneko teaches 9. The nitride semiconductor device according to Claim 1, wherein the first electron transit layer and the second electron transit layer are constituted of a GaN layer, and the first electron supply layer and the second electron supply layer include an AlGaN layer. [Chen ¶0046; 0081]
As to claim 10, Chen and Kaneko teaches 10. The nitride semiconductor device according to Claim 5, wherein the first electron transit layer and the second electron transit layer are constituted of a GaN layer, the first electron supply layer and the second electron supply layer include an AlGaN layer, and the nitride semiconductor gate layer is constituted of a GaN layer which contains an acceptor type impurity. [Chen ¶0046; 0081]
As to claim 11, Chen and Kaneko teaches 11. The nitride semiconductor device according to Claim 6, wherein the first electron transit layer and the second electron transit layer are constituted of a GaN layer, the first electron supply layer and the second electron supply layer include an AlGaN layer, and the gate insulating film is constituted of an SiN film.  [Chen ¶0046; 0055; 0081]

Conclusion
Claims 1-11 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816